PER CURIAM.
The trial court did not abuse its discretion when it revoked the appellant’s community control where the record evidence supports the court’s conclusion that the appellant willfully changed his approved residence without permission, failed to report to his community control officer and failed to file his required weekly log accounting for all of his activities. See McPherson v. State, 530 So.2d 1095, 1097-98 (Fla. 1st DCA 1988); McNealy v. State, 479 So.2d 138, 139 (Fla. 2d DCA 1985); Brookshire v. State, 473 So.2d 14, 15 (Fla. 2d DCA 1985); see generally Anderson v. State, 711 So.2d 106 (Fla. 4th DCA 1998); Molina v. State, 520 So.2d 320 (Fla. 2d DCA 1988).
Affirmed.